          Case 1:19-cv-10023-KPF Document 200 Filed 07/23/20 Page 1 of 3




1(212) 318-6626
jamesbliss@paulhastings.com


July 23, 2020


VIA ECF AND ELECTRONIC MAIL

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Petróleos de Venezuela, et al. v. MUFG Union Bank, N.A., et. al., Case No. 1:19-cv-10023-KPF
        (S.D.N.Y.)

Dear Judge Failla:

On July 22, 2020, after the filing of the parties’ summary judgment reply papers, the Delaware Supreme
Court affirmed the Delaware Chancery Court’s opinion in Jimenez v. Palacios, 2019 WL 3526479 (Del.
Ch. Aug. 2, 2019), as revised (Aug. 12, 2019) (deferring under the act of state doctrine to actions by the
Venezuelan National Assembly and Interim President Guaidó), which is directly relevant to Plaintiffs’ act
of state arguments and on which the United States Government relied in its Statement of Interest in
Crystallex International Corp. v. Venezuela, Case No. 17-mc-00151-LPS (D. Del.) (ECF No. 212).

The Delaware Supreme Court’s order is attached for the Court’s convenience.


Respectfully,



JJames R. Bliss
       R Bli
 of PAUL HASTINGS LLP

cc: Counsel of record
       Case 1:19-cv-10023-KPF Document 200 Filed 07/23/20 Page 2 of 3




      IN THE SUPREME COURT OF THE STATE OF DELAWARE


RODOLFO ENRIQUE JIMÉNEZ,              §
ASDRÚBAL CHAVEZ, IRIS                 §
MEDINA, MARCOS ROJAS, JOSÉ            §     No. 399, 2019
ALEJANDRO ROJAS, and                  §
FERNANDO DE QUINTAL,                  §     Court Below – Court of Chancery
                                      §     of the State of Delaware
      Plaintiffs/Counterclaim         §
      Defendants Below/               §
      Appellants,                     §     C.A. No. 2019-0490
                                      §
            v.                        §
                                      §
LUISA PALACIOS, EDGAR                 §
RINCÓN, FERNANDO VERA,                §
ELIO TORTOLERO, ANDRÉS                §
PADILLA, ÁNGEL OLMETA,                §
JAVIER TROCONIS, LUIS                 §
URDANETA, and RICK ESSER,             §
                                      §
      Defendants/Counterclaim         §
      Plaintiffs Below/               §
      Appellees.                      §


                         Submitted: July 8, 2020
                         Decided:   July 22, 2020

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      This 22nd day of July 2020, after careful consideration of the parties’ briefs

and the record on appeal, and following oral argument, we find it evident that the
       Case 1:19-cv-10023-KPF Document 200 Filed 07/23/20 Page 3 of 3




final judgment of the Court of Chancery should be affirmed on the basis of and for

the reasons stated in its August 12, 2019 opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice
